Citation Nr: 1730003	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  14-35 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for drug and alcohol abuse as secondary to service-connected bipolar disorder. 

2.  Entitlement to service connection for borderline diabetes.

3.  Entitlement to service connection for heart disease. 

4.  Entitlement to a higher initial rating for bipolar disorder, including whether the reduction from 70 percent to 50 percent effective March 1, 2014 was proper. 

5.  Entitlement to a compensable rating for a left forearm scar. 

6.  Entitlement to a compensable rating for internal hemorrhoids. 

7.  Entitlement to an initial compensable rating for bilateral pinguecula. 

8.  Entitlement to special monthly compensation (SMC) based on aid and attendance or being housebound. 

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2013, July 2013, and November 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The issue of whether it was proper to sever service connection for posttraumatic stress disorder (PTSD), which was effectuated in a November 2013 rating decision, was certified to the Board.  The Veteran, who is represented by an attorney, clearly indicated in his October 2014 substantive appeal (VA Form 9) that he was limiting his appeal to the issues listed on the cover sheet of this decision.  Accordingly, the propriety of the severance of service connection for PTSD is not on appeal. 

The issues of service connection for borderline diabetes, heart disease, and drug and alcohol abuse, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence does not show ascertainable improvement of the Veteran's bipolar disorder to support a rating reduction from 70 percent to 50 percent, effective March 1, 2014.  

2.  The Veteran's left forearm scar does not involve an area or areas of at least 6 square inches (39 square centimeters), is not painful or unstable, and does not produce any disabling effects. 

3.  The Veteran's hemorrhoids are not manifested by large or thrombotic hemorrhoids, which are irreducible, with excessive redundant tissue, evidencing frequent recurrences, or by persistent bleeding and secondary anemia, or with fissures.

4.  The Veteran's bilateral pinguecula is not manifested by any of the characteristics of disfigurement, and does not cause vision impairment or any disabling effects. 

5.  The Veteran's service-connected disabilities alone do not render him in need of regular aid and attendance or confine him substantially to his dwelling and immediate premises. 


CONCLUSIONS OF LAW

1.  The reduction of the rating assigned the Veteran's bipolar disorder from 70 percent to 50 percent, effective March 1, 2014, was improper, and hence the 70 percent rating must be restored.  38 U.S.C.A. §§ 503, 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2016).

2.  The criteria for a compensable rating for a left forearm scar have not been met at any point during the pendency of this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.118, Diagnostic Code 7805 (2016).

3.  The criteria for a compensable rating for hemorrhoids have not been met at any point during the pendency of this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.114, Diagnostic Code 7336 (2016).

4.  The criteria for an initial compensable rating for bilateral pinguecula have not been met at any point during the pendency of this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.79, Diagnostic Code 6037, 4.118, Diagnostic Code 7800 (2016).  

5.  The criteria for special monthly compensation benefits due to the need for regular aid and attendance or housebound status are not satisfied.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  

Diagnostic codes in the rating schedule identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In initial-rating cases, where the appeal stems from a rating decision granting service connection with respect to the initial evaluation assigned the disability at issue, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2017).  In increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In such claims, VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2017); Hart, 21 Vet. App. at 509; Hazan v. Gober, 10 Vet. App. 511, 519 (1992).

A. Bipolar Disorder

The May 2013 rating decision granted service connection for bipolar disorder not otherwise specified (NOS) effective November 22, 2010, and assigned a 70 percent rating.  A November 2013 rating decision reduced the evaluation of the Veteran's bipolar disorder from 70 percent to 50 percent effective March 1, 2014, the first day of the month following 60 days from the date of the November 2013 rating decision.  The stated reason for the reduction was that recent VA treatment records, including a November 2013 record, showed that the Veteran had symptoms related to polysubstance abuse, but did not show treatment for bipolar disorder. 

The Veteran does not disagree with the 70 percent rating assigned.  As indicated in a March 2017 informal brief submitted via his representative, the Veteran states that it should be rated at 70 percent.  

The Board finds that the reduction was improper as a matter of law.  With respect to disabilities that are likely to improve (i.e., when the disability rating has been in effect for less than 5 years), re-examinations disclosing improvement in such disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  In this regard, not only must it be determined that an improvement in a disability has actually occurred, but also that such improvement reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See id.; Brown v. Brown, 5 Vet. App. 413, 420-21 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  VA is required to establish by a preponderance of evidence that the rating reduction is warranted.  See Brown, 5 Vet. App. at 421; Kitchens v. Brown, 7 Vet. App. 320, 324 (1995) (holding that the burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence).

A reduction in rating must be based upon review of the entire history of a veteran's disability.  See Brown, 5 Vet. App. at 420; see also 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017).  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough and adequate examinations.  See Faust v. West, 13 Vet. App. 342, 349 (2000); see also Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).  A reduced evaluation contemplates a situation where an actual change in the disability has occurred and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  See Brown, 5 Vet. App. at 420-21.

Three questions must be addressed in determining whether a rating reduction was warranted by the evidence.  Brown, 5 Vet. App. at 421.  First, a rating reduction case requires ascertaining "whether the evidence reflects an actual change in the disability."  Id.  Second, it must be determined whether the examination reports reflecting such change were based upon thorough examinations.  Id.  Third, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Id.
Importantly, the reduction of a rating must have been supported by the evidence on file at the time of the reduction, rather than only by post-reduction evidence.  However, pertinent post-reduction evidence favorable to restoring the rating must also be considered and may show that the rating reduction was improper.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  

Here, no actual improvement in the Veteran's bipolar disorder has been shown since the December 2012 VA examination report based on re-examination.  A July 2013 VA examination report disagreed with the findings in the December 2012 examination report in terms of whether the Veteran's symptoms were primarily due to bipolar disorder or substance abuse.  The July 2013 examiner found that chronic ongoing substance abuse was the primary cause of the Veteran's symptoms.  However, no findings were made showing improvement in the bipolar disorder.  The July 2013 rating decision proposing to reduce the evaluation of the Veteran's bipolar disorder, as well as the November 2013 rating decision that effectuated the reduction, were not based on a finding of improvement or change, but rather on a finding that recent VA treatment records showed treatment for and symptoms attributed to substance abuse rather than bipolar disorder.  In the absence of an examination showing improvement in the bipolar disorder, or any findings by the RO in this regard, the standards for reducing the rating were not satisfied.  38 C.F.R. § 3.344(c); Brown v. Brown, 5 Vet. App. 413, 420-21 (1993).  Significantly, the Veteran has also submitted VA Disability Benefits Questionnaires dated in October 2013 and January 2017 filled out by private clinical psychologists based on examination of the Veteran that support assignment of a 70 percent rating.  See 38 C.F.R. § 4.130 (2017), General Rating Formula for Mental Disorders; see also Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  

Accordingly, because the rating reduction was improper, the 70 percent rating must be restored.  As noted above, the Veteran has indicated that he does not seek higher than a 70 percent rating for bipolar disorder, and has not disagreed with that evaluation.  (The issue of entitlement to TDIU, including based on bipolar disorder, is addressed below in the REMAND section.)  Accordingly, as there is no case or controversy regarding the assignment of a rating higher than 70 percent for bipolar disorder, this issue is dismissed.  See 38 U.S.C.A. § 7105 (West 2014).

B.  Left Forearm Scar

The Veteran's left forearm scar has been assigned a 0 percent rating under 38 C.F.R. § 4.118, Diagnostic Code 7805, which provides that disabling effects of scars not considered in a diagnostic code applicable to scarring (i.e. DC's 7800, 7801, 7802, and 7804) are to be evaluated under an appropriate diagnostic code. 

The evidence shows that the Veteran's left forearm scar does not produce disabling effects.  VA examination reports dated in February 2010 and March 2011 reflect that the scar is 7 centimeters by 1 centimeter, is nontender to examination and not adherent to underlying tissue.  It is superficial, has a normal texture, and is stable.  It is neither elevated nor depressed.  There is no induration or inflexibility.  There is no skin breakdown.  There is no limitation in motion or function.  There is no inflammation, edema, or keloid formation associated with the scar.  

As the preponderance of the evidence weighs against disabling effects of the Veteran's scar, the criteria for a compensable rating under DC 7805 or another appropriate diagnostic code are not more nearly approximated. 

The criteria for a compensable rating are not more nearly approximated under any other diagnostic code pertaining to scarring.  As it is not unstable or painful, the criteria for a compensable rating under DC 7804 are not more nearly approximate.  See 38 C.F.R. § 4.118, DC 7804; see also id., Note (1) (defining an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar).  

The scar does not involve an area or areas of at least 6 square inches (39 square centimeters).  Thus, DC 7801, which pertains to scars that are deep and nonlinear, and DC 7802, which pertains to scars that are superficial and nonlinear, do not apply.  See 38 C.F.R. § 4.118.  The scar does not involve the head, face, or neck.  Thus, DC 7800 does not apply.  See 38 C.F.R. § 4.118. 

In sum, the preponderance of the evidence shows that the Veteran's left forearm scar has not more nearly approximated the criteria for a compensable rating at any point during the pendency of this claim.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126.  Therefore, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2017). 

C.  Hemorrhoids

The Veteran's hemorrhoids have been assigned a 0 percent rating under 38 C.F.R. § 4.114, DC 7336.  Under DC 7336, hemorrhoids are assigned a zero percent rating where there is evidence of mild to moderate symptomatology.  A 10 percent rating is warranted where there is evidence of large or thrombotic hemorrhoids, which are irreducible, with excessive redundant tissue, evidencing frequent recurrences.  Finally, a 20 percent rating, the maximum schedular rating, is warranted where hemorrhoids are present, with persistent bleeding and secondary anemia, or with fissures.

The March 2011 VA examination report reflects that the Veteran denied having hemorrhoids in several years.  However, he had to maintain a certain diet to avoid hemorrhoid flare-ups.  On examination, external hemorrhoids were seen in two areas. 

As the preponderance of the evidence shows that the Veteran's hemorrhoids are not large or thrombotic, and are not manifested by bleeding or secondary anemia during the pendency of this claim, the criteria for 10 and 20 percent ratings have not been more nearly approximated at any point during the pendency of this claim.  See 38 C.F.R. §§ 4.3, 4.114, DC 7336.  Rather, the Veteran's hemorrhoids with mild to moderate symptomatology more nearly approximate the criteria for a 0 percent rating.  See id.  The evidence does not show any other disabling effects or manifestations of the Veteran's hemorrhoids.  Thus, no other diagnostic code is applicable.  

Accordingly, the preponderance of the evidence weighs against a compensable rating for hemorrhoids at any point during the period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126.  The benefit-of-the-doubt rule does not apply.  See 38 C.F.R. §§ 3.102, 4.3.  

D.  Bilateral Pinguecula

The Veteran's pinguecula has been assigned a 0 percent rating under 38 C.F.R. § 4.79, DC 6037.  Under DC 6037, pinguecula is evaluated on the basis of disfigurement. 

Disfigurement of the head, face, or neck is evaluated under 38 C.F.R. § 4.118, DC 7800.  Under DC 7800, the eight characteristics of disfigurement are: a scar five or more inches (13 or more centimeters) in length; a scar at least one-quarter inch (0.6 centimeters) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters). 38 C.F.R. § 4.118, 7800, Note (1).

VA examination reports dated in October 2010, March 2011, and December 2013 show that the Veteran has mild or small pinguecula in both eyes that do not impair his vision.  The December 2013 VA examiner indicated that the Veteran's pinguecula did not cause scarring or disfigurement.  The December 2013 VA examination report and a December 2013 addendum opinion also state that the Veteran's pinguecula were asymptomatic, and that his cataracts were unrelated to the pinguecula.  A July 2014 VA treatment record reflects that the Veteran had blurred vision secondary to hyperopia, astigmatism, and presbyopia, with no mention of pinguecula.  

The evidence shows that the Veteran's bilateral pinguecula is not manifested by any of the characteristics of disfigurement.  Therefore, the criteria for a compensable rating under DC 6037 are not more nearly approximated.  Because his pinguecula does not cause vision impairment or any other disabling effects, no other diagnostic code pertaining to the eyes is applicable.  See, generally, 38 C.F.R. § 4.79. 

In sum, the preponderance of the evidence weighs against a compensable rating for the Veteran's bilateral pinguecula at any point during the period under review.  Accordingly, the benefit-of-the-doubt rule does not apply.  See 38 C.F.R. § 3.102. 

II.  Special Monthly Compensation

An increased rate of compensation in the form of special monthly compensation (SMC) is provided at the rates set forth in 38 U.S.C. § 1114 under certain circumstances as specified in that section.  Relevant to this claim, SMC at the rate provided under 38 U.S.C. § 1114(l) is payable when a veteran due to service-connected disability is permanently bedridden, blind or with visual acuity of 5/200 or less in both eyes, or in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

SMC at the rate provided under 38 U.S.C. § 1114(s) is payable when a veteran is permanently housebound by reason of service-connected disability.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises, or if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  Id.  

The Board will address the criteria for each of the above rates of SMC in turn. 

The factors considered in determining the need for aid and attendance include, in pertinent part, the inability to perform such tasks as to dress and undress oneself, to maintain ordinary cleanliness, to feed oneself, to attend to the wants of nature, or to have physical or mental incapacity which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).  A need for aid and attendance will also be found if the claimant is "bedridden," meaning that condition which, through its essential character, actually requires that the claimant remain in bed.  Id.  Not all of the above disabling conditions need be found to exist in order to grant aid and attendance benefits.  Id.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Id.  

The evidence shows that the Veteran's service-connected disabilities alone do not result in a need for regular aid and attendance.  A July 2013 VA aid and attendance examination report (VA Form 21-2680) filled out by a clinician at the U.S. Naval Hospital in Beaufort, South Carolina reflects a finding that the Veteran's osteoarthritis of the back restricted his activities and functions.  Service connection for osteoarthritis of the spine has not been awarded, and a claim for this disability is not on appeal.  The clinician also stated that the Veteran was legally blind without glasses.  As discussed above, the Veteran's service-connected pinguecula does not cause vision impairment, and service connection for any other eye condition that impairs his vision is not in effect.  Moreover, and in the alternative, the evidence shows that the Veteran is not blind when he wears glasses.  The March 2011 VA eye examination report reflects that the Veteran's corrected vision was 20/20 in both eyes, and the December 2013 VA examination report reflects that the Veteran's corrected vision was 20/40 or better in both eyes  Accordingly, the July 2013 examination report does not support SMC based on aid and attendance. 

The July 2013 VA aid and attendance examination report weighs against aid and attendance.  It reflects that the Veteran drove himself to the examination.  The examiner found that the Veteran was able to perform all functions of self-care.  He was able to ambulate.  He was unrestricted in his ability to leave the home, and was mentally competent, as found by the examiner.  

Accordingly, the preponderance of the evidence weighs against entitlement to special monthly compensation due to the need for regular aid and attendance.  See 38 C.F.R. § 3.352(a).

The evidence also does not show that the Veteran was permanently bedridden or blind or with visual acuity of 5/200 or less in both eyes due to service-connected disabilities.  Accordingly, the criteria for SMC at the rate provided under 38 U.S.C. § 1114(l) are not satisfied.  See 38 C.F.R. § 3.350(b).  

The criteria for SMC at the housebound rate under 38 U.S.C. § 1114(s) are not satisfied, as the evidence does not show that the Veteran was substantially confined to his house and the immediate premises due solely to service-connected disabilities.  See 38 C.F.R. § 3.350(i).  The July 2013 VA examination report shows just the opposite. 

Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to SMC due to the need for regular aid and attendance or housebound status is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

SMC at the rate provided under 38 U.S.C. § 1114(s) is also payable if a veteran has a single service-connected disability rated as 100 percent disabling, and additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  Id.  This is an ancillary benefit entitlement to which would be established as a matter of course if the above percentage requirements were satisfied.  They are not currently satisfied.  The Board's determination that the criteria for SMC are not satisfied at this juncture does not foreclose the award of SMC under 38 U.S.C. § 1114(s) if the criteria are eventually satisfied, and has no bearing on the effective date of such award, which is purely a matter of the effective date of the requisite percentages.  



ORDER

The 70 percent rating assigned bipolar disorder is restored effective March 1, 2014; the appeal is granted. 

Entitlement to a rating higher than 70 percent for bipolar disorder is dismissed. 

A compensable rating for a left forearm scar is denied. 

A compensable rating for internal hemorrhoids is denied. 

An initial compensable rating for bilateral pinguecula is denied. 

Special monthly compensation based on aid and attendance or being housebound is denied. 


REMAND

The remaining issues on appeal must be remanded for further development.

A new VA medical opinion is warranted as to whether the Veteran's substance use is secondary to his service-connected bipolar disorder.  See 38 C.F.R. § 3.310 (2016) (providing for service connection on a secondary basis).  The evidence is conflicting on this issue.  In the October 2013 VA Disability Benefits Questionnaire (DBQ), Dr. C. opined that the Veteran's drug and alcohol use was secondary to his bipolar disorder.  Attached to the September 2013 DBQ is an article titled "Excessive Substance Use in Bipolar Disorder [etc.]," that states that there is a strong association between bipolar disorder and substance use disorder.  A February 2011 VA treatment record also reflects a statement by a psychiatrist that the Veteran's substance abuse may be due to his bipolar disorder, noting that substance abuse often co-occurs with bipolar affective disorder.  Conversely, a May 2013 opinion by a VA psychiatrist states that substance dependence is not a symptom of bipolar disorder.  In a July 2013 opinion, the examiner concluded that the Veteran's substance abuse was not caused by bipolar disorder, and may have been present prior to active service.  

The evidence is insufficient to make an informed decision as to whether the Veteran's drug and alcohol use was caused or aggravated by his service-connected bipolar disorder.  See 38 C.F.R. § 3.310.  The medical professionals who have opined on the matter have not provided an explanation specific to the Veteran, but have either summarily stated that substance use is associated with bipolar disorder, or the opposite, without discussing the Veteran's relevant medical history or providing further discussion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two").  The reasonable doubt standard is not a means of reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.  

Accordingly, a VA medical opinion must be obtained addressing the likelihood that the Veteran's substance use was caused or aggravated by his bipolar disorder, and which provides a full explanation specific to the Veteran.

The claims for heart disease and diabetes are remanded as intertwined with the outcome of the claim for substance use.  Specifically, it appears that the claims for heart disease and diabetes are primarily based on a theory of secondary service connection vis-à-vis the Veteran's drug and alcohol use.  In this regard, a November 2009 private record reflects that the Veteran was hospitalized for a heart attack (myocardial infarction) secondary to cocaine use.  Accordingly, the Board will defer a decision on these claims at this time, pending resolution of the claim for substance use. 

The issue of entitlement to TDIU is also intertwined with the outcome of the claim for substance abuse.  The Veteran has submitted a January 2017 VA DBQ filled out by R. W., PsyD, LMHC, which concludes that the Veteran's bipolar disorder produces unemployability.  However, a July 2013 VA examination report reflects the examiner's conclusion that the Veteran's occupational impairment was primarily due to polysubstance abuse.  The October 2013 DBQ filled out by Dr. C. also notes that the Veteran's alcohol and substance use affected his employment stability.  Regulation places responsibility for the ultimate determination of unemployability on the Board or rating agency, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  As the evidence is conflicting on this issue, and indicates that the Veteran's substance use has played a significant role in his occupational impairment, a new VA medical opinion is warranted to assess the impact of the Veteran's bipolar disorder on his occupational functioning, unless the AOJ determines that this benefit can be granted based on an award of service connection for substance use. 

Accordingly, the case is REMANDED for the following action:

1.  Add to the claims file any outstanding VA treatment records dated since August 2014. 

2.  Arrange for a VA medical opinion on the issue of secondary service connection for drug and alcohol abuse.  The claims file must be made available to the examiner for review. 

The VA examiner is asked to provide an opinion as to whether it is at least as likely as not (50% probability or more) that the Veteran's drug and alcohol use was caused or aggravated by his bipolar disorder.  

The examiner should review, but need not comment on, the October 2013 VA Disability Benefits Questionnaire (DBQ) filled out by Dr. C., the article titled "Excessive Substance Use in Bipolar Disorder [etc.]," and the February 2011 VA treatment record, all of which provide support for a relationship between the Veteran's substance abuse and his bipolar disorder.  

If causation is not found, the examiner must provide an opinion on the issue of aggravation. 

A complete explanation must be provided in support of the conclusion reached that is specific to the Veteran's relevant medical history, and which accounts for the evidence supporting a relationship between the Veteran's substance use and his bipolar disorder.  

3.  If service connection for alcohol and drug abuse is not established, or if otherwise in order, a VA opinion should be obtained assessing the impact of the Veteran's bipolar disorder on his occupational functioning.  

4.  Then, after completing any other development that may be indicated, readjudicate the claims for drug and alcohol abuse, heart disease, diabetes, and TDIU.  If any claim is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


